           Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1170V
                                      Filed: May 16, 2019
                                        UNPUBLISHED


    CAROL CLARK,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On August 30, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following receipt of her November 13, 2015 influenza (“flu”)
vaccination. Petition at 1; Stipulation, filed May 16, 2019, at ¶¶ 4. Petitioner further
alleges she experienced residual effects of her condition for more than six months and
that there has been no prior award or settlement of a civil action for damages on her
behalf as a result of her condition. Petition at 6; Stipulation at ¶¶ 4-5. “Respondent
denies that the flu vaccine caused petitioner’s alleged SIRVA or any other injury and


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 2 of 7



further denies that her current disabilities are a sequela of a vaccine-related injury. ”
Stipulation at ¶ 6.

        Nevertheless, on May 16, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $82,500.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 3 of 7
Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 4 of 7
Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 5 of 7
Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 6 of 7
Case 1:17-vv-01170-UNJ Document 54 Filed 08/14/19 Page 7 of 7
